Citation Nr: 1645030	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  14-29 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1966 to February 1970, with service in the Republic of Vietnam from January 1967 to September 1968.  He is in receipt of a Combat Action Ribbon, which denotes his participation in combat.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection for PTSD and which recharacterized the Veteran's service-connected diabetes mellitus to include erectile dysfunction, continuing the 20 percent rating that had been in effect.

In February 2016, the Board remanded the case for further development.


FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  Throughout the appeals period, the Veteran's diabetes mellitus required the use of insulin and a restricted diet; regulation of activities has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for an evaluation higher than 20 percent for diabetes mellitus with erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  A standard letter dated in November 2012 satisfied the duty to notify requirement.

The Veteran's service treatment records and service personnel records have been obtained.  Pursuant to the Board's remand, VA treatment records were obtained.  A VA psychiatric examination was conducted in December 2012.  A VA diabetes mellitus examination was conducted in June 2014.  That examination, when considered along with the VA treatment records, was sufficient for rating purposes.  The examination report and treatment records contain sufficient evidence by which to evaluate the Veteran's diabetes mellitus in the context of the rating criteria.  While the Veteran's representative has argued that the examination should have been conducted by a "specialist" rather than an internal medicine physician, the Board finds that there is no such requirement and that the examination is sufficient.  Further, while the representative contends that the Veteran's diabetes mellitus requires regulation of activities, there is no medical evidence of record demonstrating such; thus, there is no basis for another examination and VA's duty to assist has been met for this claim.

II.  Service Connection- PTSD

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. §3.304(f).  Exceptions to the third requirement are made for cases where a diagnosis of PTSD is made during service, the claimed stressor is related to combat, the claimed stressor is related to fear of hostile military or terrorist activity, the claimed stressor is related to the Veteran's prisoner-of-war experiences, or the claimed stressor is a personal assault.  See id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran served in the Republic of Vietnam and is in receipt of a Combat Action Ribbon, which denotes his participation in combat.  Thus, a stressor is conceded.  However, a diagnosis of PTSD is required for service connection.

A November 2006 VA treatment record noted that a PTSD screen was negative.  

A VA examination was conducted in December 2012.  The Veteran reported that in 1993 he experienced a Vietnam related flashback while intoxicated by marijuana and cocaine; that after discharge he experienced nightmares but they subsided for many years; that last year he had one nightmare; and that he had feelings of anger that relate to racial injustices he endured during his military service.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD or any other psychiatric disorder.  

A February 2016 VA treatment record noted that a depression screen was negative.

There is no competent evidence that the Veteran currently suffers from PTSD or any other acquired psychiatric condition.  A current disability is required in order to establish service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the current disability requirement can be established by showing that the Veteran had the claimed disability either at the time a claim for VA disability compensation was filed or at some time during the pendency of that claim).  

Although the Veteran currently has reported that he believes he has PTSD, the ability to make such a diagnosis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  There are no objective findings or diagnosis of any psychiatric disorder of record.

In the absence of evidence of a current disability, the preponderance of evidence is against the claim for service connection of PTSD; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Increased Rating- Diabetes Mellitus

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's diabetes mellitus has been rated 20 percent from September 2005 under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014), the code for evaluation of diabetes mellitus.  (He is also in receipt of special monthly compensation for loss of use of a creative organ due to his erectile dysfunction.) 

Under this code, a 20 percent rating is assigned if diabetes requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is assigned if diabetes requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned if this condition requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice monthly visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned if this condition requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

The following notes apply to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Note (1): Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Note (2): When diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes.  Id.

A December 2006 VA examination noted that the Veteran's diabetes mellitus required daily insulin and restricted diet.  He did not have regulation of activities.  

A March 2012 VA treatment record noted that the Veteran was advised to exercise:  push-ups, weightlifting, and walking one to two miles two to three times per week were recommended.

A VA examination in June 2014 noted that the Veteran's diabetes mellitus required daily insulin and restricted diet.  He did not have regulation of activities.  He visited his diabetic care provider for episodes of hypoglycemia less than two times per month.  He had no hospitalizations for episodes of ketoacidosis or hypoglycemic reactions over the past 12 months.  

An evaluation in excess of 20 percent is not warranted because the evidence does not show the service-connected diabetes mellitus required regulation of activities.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (medical evidence is required to support the "regulation of activities" criterion).  As noted above, as recently as March 2012 exercise was being recommended, while the June 2014 VA examiner specifically noted that regulation of activities was not warranted.  Without a showing of "regulation of activities," a rating in excess of 20 percent is not warranted because the criteria are conjunctive in nature.  See Camacho, 21 Vet. App. at 366.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds, however, that the rating criteria contemplate the symptomatology demonstrated by Veteran's diabetes mellitus.  As detailed above, the medical management of the diabetes is reflected by the criteria found in Diagnostic Code 7913 (use of insulin, restricted diet and regulation of activities).  Nothing in the evidence of record reflects that the Veteran's diabetes mellitus presents such an exceptional or unusual disability as to render impractical the application of the regular schedular standards.  The rating criteria are therefore adequate to evaluate this service-connected disability and referral for consideration of extraschedular rating is not warranted.


ORDER

Service connection for PTSD is denied.

A rating in excess of 20 percent for diabetes mellitus with erectile dysfunction is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


